DETAILED ACTION
Response to Amendment
This Office Action is in response to Applicant’s Amendment filed on December 15, 2021.  Claims 1, 3-5, 9-11 and 13 have been amended. Applicant newly add claim 14.  Claims 1-13 are still pending and presented for examination.  Newly added claim 14 is also presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with David Brush (Reg. No. 34,557) on February 4, 2022.

IN TH CLAIMS
Please amend claims 1 and 14 as follows:
1. (Currently Amended) A method for providing an authentication-less access to an internet of things, IoT, platform, the method comprising the following acts, performed by a gateway device after receiving a first data packet of a data stream from a first device:
determining if the first data packet comprises a connection criterion related to the IoT platform;
enabling routing of data packets belonging to the data stream between the first device and the IoT platform if the first data packet comprises said connection criterion; and
forwarding the first data packet to an authentication portal in order to trigger an authentication procedure between the authentication portal and the first device if the first data packet does not comprise said connection criterion.
14. (Currently Amended) The method according to claim 1, further comprising: the gateway device determining whether the first data packet comprises said connection criterion.

Allowable Subject Matter
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record does not teach nor suggest in detail forwarding the first data packet to an authentication portal in order to trigger an authentication procedure between the authentication portal and the first device if the first data packet does not comprise said connection criterion in combination with all the elements of the independent claims.
The dependent claims further limit the independent claims and are considered allowable on the same basis as the independent claims as well as for the further limitations set forth.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LASHONDA T JACOBS whose telephone number is (571)272-4004. The examiner can normally be reached M-F 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 571-272-4001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LASHONDA T JACOBS/Primary Examiner, Art Unit 2457                                                                                                                                                                                                        



ltj
February 4, 2022